ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 12/28/2021, have been fully considered.   
Applicants have amended their claims, filed 12/28/2021.
Applicants have amended claims 1, 3, and 9.
Applicants have left claims 4-8 and 10 as originally filed.
Applicants have canceled claim 2.
Claims 1 and 3-10 are the current claims hereby under examination.
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 12/28/2021, with respect to claims 1 and 8-10 have been fully considered and are persuasive. Applicants have amended independent claim 1 and 9 to recite the features of allowable claim 2. The 103 rejection of claims 1 and 8-10 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-10 are allowable over the prior art made of record. The closest prior art of record includes Kawamoto et al. (Pub. No. US 2017/0273582), hereinafter referred to as Kawamoto.
Kawamoto discloses a blood pressure processing apparatus and a method (Abstract) including a respiratory cycle inference unit (Fig. 1, element 12, “analyzer”) configured to infer a respiratory cycle of a user based on a first spectrum (Fig. 5A, element T, and para. [0037]) by selecting a peak frequency in a power spectra (para. [0051], “identified the frequency at which a peak of the power value appears”), suppressing a component of the peak frequency (para. [0051], “band-pass filter … filter process has been performed on the pulse wave…”), calculate a fluctuation in blood pressure data and an attenuation amount (Fig. 5A, and para. [0037-0038], “calculates the variation rate of the pulse wave…”), and determine a respiratory cycle based on the peak frequency if the attenuation is greater than a threshold (para. [0040], [0045], [0047-0048]). However, Kawamoto does not disclose, teach, or reasonably suggest selecting a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/K.W.K./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791